Colcock, J.
delivered the opinion of the Court.
The motion in this case must be refused, for the warranty in the deed does admit of the construction, which has been given to it by the presiding Judge. I think it clear, that the grantor meant to warrant expressly, that the tract of land sold did contain ninety-one and a half acres; but if this were doubtful, yet the vendor sold by a plat representing certain lines to be of a specified length, and on a resurvey it appears that two of them fall short. This then is a misrepresentation, and brings the case within the principle laid down in Tunno v. Fludd, 1 M’C. 121.
It is true, that where a tract of land is sold in the gross, and by a general description, the warranty may not be considered as applying to the number of acres : as in the case of Barksdale v. Toomer, 1 Harp. 290: but here the description is specific, and there is nothing in the deed to exclude the warranty which is implied by the description.
Motion refused.